Citation Nr: 0328758	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  95-25 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease with mitral valve prolapse.  

2.  Entitlement to an initial rating in excess of 20 percent 
for gastroesophageal reflux (GERD), previously evaluated as 
duodenitis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for dysthymic disorder.  

4.  Entitlement to an initial rating in excess of 10 percent 
for bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1, 1974 to 
August 6, 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1993 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO granted entitlement to service connection 
for bronchitis, a dysthymic disorder, and for duodenitis, 
status post ulcer, each rated as 0 percent disabling, 
effective from the date following service discharge.  Service 
connection for a cardiovascular disease was denied.  

In view of the veteran's relocation, jurisdiction of his 
claim was assumed by the RO in Waco, Texas.  

In May 1994 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In October 1994, the RO increased the evaluation for 
bronchitis with asthma and a dysthymic disorder from 0 to 10 
percent, effective from the date following discharge.  In a 
June 2000 decision, the RO increased the evaluation for 
duodenitis, status post ulcer, from 0 to 20 percent, also 
effective from the date following discharge.  The 10 percent 
ratings in effect for dysthymic disorder and bronchitis were 
continued.  

In March 2001 the Board remanded the case to the RO for 
further development and adjudicative action.  

In December 2002 the RO affirmed the determinations 
previously entered.  

The case has been returned to the Board for further appellate 
review.

FINDINGS OF FACT

1.  A chronic acquired heart disorder was not shown in 
service or for many years thereafter, nor was such disabling 
to a compensable degree during the first post service year.

2.  The competent and probative medical evidence does not 
show that the veteran currently has cardiovascular disease 
with mitral valve prolapse which has been linked to service 
on any basis.  

3.  Manifestations of GERD include occasional complaints of 
heartburn, but the veteran's complaints have responded well 
to medication.  He is not anemic and has gained weight in the 
last 5 years.  

4.  Dysthymic disorder is objectively shown to involve 
symptomatology consistent with either not more than definite 
social and industrial impairment, or occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of difficulty in performing occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

5.  Chronic bronchitis is no more than moderate and 
manifested by complaints of shortness of breath, a Forced 
Expiratory Volume in one second (FEV-1) of 77 percent of 
predicted value (PV) and FEV-1/Forced Vital Capacity (FVC) of 
74 percent of PV.


CONCLUSIONS OF LAW

1.  Cardiovascular disease with mitral valve prolapse was not 
incurred in or aggravated by active service; nor may such be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, and 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2002).  

2.  The criteria for an initial evaluation in excess of 20 
percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.1-4.3, 
4.6, 4.7, 4.20, 4.114, DC 7305 (2002).

3.  The criteria for an initial increased evaluation of 30 
percent for dysthymic disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.132 
DC 9405 (effective prior to November 7, 1996), 38 C.F.R. 
§ 4.130, DC 9434; 61 Fed Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).

4.  The criteria for an initial evaluation in excess of 10 
percent for chronic bronchitis are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.97, 
DC 6600 (effective prior to October 7, 1996); 38 C.F.R. 
§ 4.7, 4.97, DC 6600; 61 46720-46731 (Sept. 5, 1996) 
(effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) reveals that 
the veteran was treated on more than one occasion for 
gastrointestinal problems, psychiatric symptoms, and 
bronchitis.  He was also seen for intermittent complaints of 
chest pain.  A June 1980 medical report shows a clinical 
finding of a heart murmur of unknown etiology.  
A service record dated in August 1980 shows that an 
echocardiogram revealed mitral valve prolapse.  A January 
1987 medical examination report references an in-service 
diagnosis of mitral valve prolapse in August 1984.  An April 
1992 inpatient treatment record shows a diagnosis of atypical 
chest pain.

The veteran filed a claim of service connection for various 
disorders, to include those that are currently on appeal in 
August 1992.  

At a personal hearing in May 1994, the veteran testified in 
support of his claims.  In pertinent part, he complained of a 
constant cough and shortness of breath and said that he used 
an inhaler.  He took Zantac to control his gastrointestinal 
distress.  As for his psychiatric symptoms, he said that 
continued to be somewhat depressed and isolated from others.  

When examined by VA in June 1994, the veteran was diagnosed 
as having asthmatic bronchitis with episodes of coughing, 
shortness of breath, and wheezing, on occasion.  The examiner 
noted that the veteran's complaints were usually relieved by 
an Albuterol inhaler.  Pulmonary function (PFT) studies (post 
drug) revealed a forced expiratory volume (FEV)-1 of 92 
percent, and FEV-1/forced vital capacity (FVC) of 92 percent, 
interpreted as spirometry within normal limits with no 
significant bronchodilatory response.  

Although the veteran reported intermittent sharp anterior 
left chest pain which radiated into the left arm on occasion, 
electrocardiogram (EKG) and echocardiography were negative.  

On mental status exam in June 1994, the veteran was oriented 
as to time, place, and person.  He was alert and cooperative, 
but responded in a somewhat guarded manner.  He answered 
questions relevantly organized and expressed his thoughts 
well, and volunteered pertinent information.  His thought 
content revealed anxiety, both free floating and fixed in 
multiple somatic complaints.  His sleep was disturbed by 
frequent waking.  He showed increased irritability and a 
history of explosive episodes in the past.  He was a loner 
and showed some depression, probably largely situational.  
Mild to moderate dysthymic disorder was diagnosed.  

On subsequent VA examination in October 1996, the VA 
physician noted the veteran's in-service diagnoses of mitral 
valve prolapse.  An echocardiogram in conjunction with the 
October 1996 examination revealed sinus bradycardia.  The 
test appears to have been interpreted after showing 
borderline anterior mitral valve prolapse with trivial 
insufficiency.  The electrocardiogram, however, was also 
reported as showing a "normal ECG."  The examining VA 
physician indicated that "if current echocardiogram again 
substantiates the diagnosis of mitral valve prolapse, it 
would be the opinion of this [e]xaminer, though it was 
diagnosed during military service, the condition probably is 
congenital in origin."

As for the veteran's GERD, he complained of continued 
intermittent heartburn, for which he was being treated with 
medication.  He was approximately 5'11" tall and weighed 176 
pounds.  He was described as well developed and well 
nourished.  Abdominal exam revealed no tenderness.  The 
diagnosis was duodenitis with chronic complaints of 
indigestion for which he was on Ranitidine therapy.  

The veteran reported that he was not being seen for 
psychiatric symptomatology.  He worked 6 days per week and 
sometimes went out on his boat.  He slept in shifts and 
handled stress poorly, tending to hold things in until he 
exploded.  He was depressed, but there was no complaint of 
panic attacks.  On mental status examination, he was casual 
and neat in appearance.  He was cooperative, goal oriented, 
and pleasant.  His speech was normal, and he was able to 
express himself well.  He was fully oriented with normal 
affect.  His mood was mildly depressed, and his memory and 
judgment were good.  His insight was slight.  The examiner's 
impression was of mild dysthymia, with incapacity to work and 
socialize.  

At the time of the October 1996 examination, the veteran 
reported a medical history of off and on respiratory symptoms 
for 20 years.  He had been given an Albuterol inhaler for use 
when he was having symptoms.  He did not complain of coughing 
or of shortness of breath with exercise.  On examination, the 
chest measured 40 inches on inspiration, 38 inches on 
expiration, and the lungs were clear to auscultation with no 
evidence of rales.  
The diagnosis was asthmatic bronchitis by history, with 
intermittent symptoms.  PFT revealed a FEV-1 of 95 percent, 
and FEV-1/FVC of 76 percent, interpreted as spirometry within 
normal limits with no significant bronchodilatory response.  

In June 2000, the RO continued the previous denial of service 
connection for a cardiovascular disease with mitral valve 
prolapse, "in view of the examiner's opinion and the absence 
of any identifiable impairment due to the claimed condition."  
As noted earlier, the RO increased the evaluation for 
duodenitis, status post ulcer, from 0 to 20 percent.  The 10 
percent ratings in effect for dysthymic disorder and 
bronchitis were continued.  

In March 2001, the Board remanded the case to the RO and 
directed that additional VA examinations be conducted.  

In May 2001, upon VA examination, the examiner noted that he 
had reviewed the claims file and all evidence of record.  He 
noted that the evidence did not show evidence of 
cardiovascular disease.  For example, at the previous 1996 
exam, there was borderline mitral valve prolapse with no 
impairment.  The earlier echocardiogram had noted there was a 
"whiff of insufficiency."  He opined that from a functional 
standpoint, this would be considered inconsequential.  
Further, neither the physical exam, the echocardiogram, or 
the EKG from May 2001, showed any definite cardiac 
insufficiency.  

Upon gastrointestinal exam in May 2001, there was no X-ray 
evidence of an ulcer.  The examiner opined that the veteran's 
medical history was "classical" GERD, and that he may or 
may not have had ulcers in the past.  The symptoms were 
essentially the same.  It was noted that his treatment with 
Prevacid was good treatment for either condition and had 
succeeded in materially lessening the veteran's symptoms.  It 
was also noted that the evidence of record did not reflect 
that the veteran's health had been impaired by anemia or 
weight loss as the veteran had gained weight in the last 5 
years.  There was no evidence of anemia.  


On May 2001 psychiatric examination, the veteran was 
pleasant, cooperative, goal oriented, and oriented as to 
time, place, and person.  He had mild tension anxiety and was 
mildly depressed.  He reported no hallucinations or 
delusions.  His memory, judgment and insight were good.  He 
was isolated from others and did not socialize.  He was 
employed at the post office on a limited duty status due to 
his other medical conditions.  He worked nights and his 
spouse worked days so they did not have much chance to 
interact in the community together.  The diagnosis was 
dysthymia, chronic, but mild.  His Global Assessment of 
Functioning (GAF) score was 77.  

It was also noted at the time of examination in May 2001 that 
the veteran was a smoker.  The examiner indicated that this 
could irritate the respiratory and upper gastrointestinal 
passages as well.  It was noted that he had a dark red 
pharyngeal mucosal pattern, typical of chronic inflammation.  
This was contributed to by his smoking and the GERD.  The 
examiner noted that the veteran's upper gastrointestinal 
problems and bronchopulmonary problems were interrelated.  
The examiner opined that the veteran's medical history did 
not show a diagnosis of bronchial asthma.  His respiratory 
problems limited themselves to the cold weather and he 
typically experienced 2 to 3 bouts per winter that lasted for 
several days.  

Private and VA treatment records dated from the mid 1990s 
through mid 2001 and submitted into the record in August 2001 
reflect treatment for various disabilities, to include those 
on appeal.  The veteran's gastrointestinal complaints were 
noted to be the result of GERD.  

The veteran underwent additional VA respiratory examination 
in April 2003.  At that time, he reported shortness of breath 
on prolonged walking, stair climbing, or other hard physical 
activities.  He also stated that sometimes he was symptomatic 
when around certain odors and dust.  He claimed that the 
symptoms were always worse in the winter and that he usually 
had to be treated for upper respiratory infection.  He stated 
that he had a chronic dry cough which was only productive if 
he had an acute upper respiratory infection.  He was advised 
to stop smoking which he stated he did in December 2002.  

Physical examination revealed a well developed and well 
nourished individual who did not appear acutely or 
chronically ill.  The veteran did exhibit occasional dry 
cough during the examination.  His chest measurement was 43 1/2 
inches upon inspiration and 41 1/2 inches upon expiration.  The 
lungs were clear to auscultation and no rales or wheezes were 
heard.  The chest X-ray revealed no acute cardiopulmonary 
pathology.  A spirometry test was performed which revealed 
FEV-1 as 77 percent and FEV-1/FVC as 74 percent.  The veteran 
responded to the bronchodilator.  The diagnosis was chronic 
bronchitis with mild to moderate symptoms and history of 
frequent upper respiratory infections requiring antibiotic 
treatment.  


Criteria

General Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease such as 
cardiovascular disease to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  
In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2002).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  

The CAVC has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 126.


GERD

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).  

In this case, the veteran's GERD is rated by analogy to 
duodenal ulcers which are evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.114, DC 7305.  A mild 
ulcer, manifested by recurring symptoms once or twice yearly, 
warrants a 10 percent evaluation.  A moderate ulcer, 
manifested by recurring episodes of severe symptoms two or 
three times per year averaging 10 days in duration, or with 
continuous moderate manifestations, warrants a 20 percent 
rating.  A 40 percent rating is warranted where the ulcer is 
moderately severe and characterized by recurrent 
incapacitating episodes four or more times per year averaging 
10 days or more in duration, or by impairment of health 
manifested by anemia and weight loss.  The highest available 
schedular evaluation, 60 percent, is warranted where the 
ulcer is severe, symptoms only partially relieved by standard 
therapy, characterized by periodic vomiting, recurrent 
hematemesis, or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  DC 
7305. (2002).  


Dysthymia

During the pendency of this claim, regulatory changes amended 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1996), including the rating criteria for evaluating mental 
disorders.  See 61 Fed. Reg. 52,695-52,702 (October 8, 1996).  
This amendment was effective November 7, 1996.  In addition 
to modified rating criteria, the amendment provided that the 
diagnoses and classification of mental disorders be in 
accordance with DSM- IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130 (2002).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  VAOPGCPREC 3-00; see also 38 
U.S.C.A. § 5110(g) (West 1991).  
For any date prior to November 7, 1996, the Board cannot 
apply the revised mental disorders rating schedule.

In this case, the RO considered the veteran's claim for a 
higher disability rating for his service-connected 
psychiatric disorder under both the previous and amended 
criteria.  Moreover, the veteran was given an opportunity to 
respond.  Accordingly, he will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  VAOPGCPREC 11-97 at 3-4; Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas, supra.

Under the criteria for rating paranoid state, prior to the 
revisions made to this criteria in November 1996, a 
noncompensable evaluation is warranted when there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  Evidence of emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment warrants a 10 percent evaluation.  

A 30 percent rating is assigned for "definite" impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people when the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce "definite" 
industrial impairment.  

A "considerable" impairment in the ability to establish or 
maintain effective or favorable relationships with people 
when reliability, flexibility, and efficiency levels are so 
reduced as to result in "considerable" industrial impairment 
warrants a 50 percent evaluation.  

A 70 percent rating is provided when the ability to maintain 
effective or favorable relationships is "severely" impaired 
and when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  


A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, or when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, DC 
9208 (1996); see Johnson v. Brown, 7 Vet. App. 95, 97 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132, DC 9208, for 
a 100 percent rating were each independent bases for granting 
a 100 percent rating).

In Hood v. Brown, the CAVC stated that the term "definite" in 
38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The CAVC remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. at 
304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  

In the wake of Hood, the VA General Counsel issued a 
precedent opinion concluding that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 50 
percent evaluation, was to be construed as "rather large in 
extent or degree."  VAOPGCPREC 9-93.  The Board is bound by 
this interpretation of the terms "definite" and 
"considerable." 38 U.S.C.A. § 7104(c) (West 1991).

In Massey v. Brown, the CAVC observed that the VA Schedule 
for Rating Disabilities "does not present a clear basis for 
describing the degree of impairment" for psychoneurotic 
disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994); 38 
C.F.R. § 4.132, DCs 9400-9411 (1995).  Therefore, the CAVC 
held that the Board's conclusions regarding a claimant's 
degree of impairment "must be justified by a clear statement 
of reasons or bases and not by the equivalent of 'because I 
say so", supra, citing Hood, supra.  

In Massey, where the veteran was assigned a 10 percent 
disability evaluation for a psychoneurotic disorder and was 
seeking a higher rating, the CAVC emphasized that, in 
providing reasons or bases for its decision to grant or deny 
an increased rating, the Board must discuss findings rendered 
by examiners in the medical reports in relation to the 
criteria set forth in the rating schedule.  38 C.F.R. § 
4.132, DC 411 (1994); Massey, 7 Vet. App. at 207 (noting that 
factual findings of the Board drawn from medical evidence, 
such as "affect and mood were appropriate," "memory was 
unimpaired," and "no history of hospitalization," generally 
appeared not to relate to the rating criteria set out for 
psychoneurotic disorders).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigned disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

The revised criteria provide a noncompensable evaluation 
where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.





A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The next higher, or 50 percent, evaluation may be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher, or 70 percent, rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.



A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9400 (2002).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2002).  Further, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2002).


Bronchitis

The veteran's service-connected bronchitis was evaluated 
under 38 C.F.R. § 4.97, DC 6600 (Bronchitis, chronic).

Effective October 7, 1996, during the pendency of this 
appeal, the Schedule was amended with regard to rating 
disabilities of the respiratory system.  61 Fed. Reg. 46720 
(1996) (codified at 38 C.F.R. § 4.97).  Because the veteran's 
claim was filed before the regulatory change occurred, the 
Board must undertake a three-part analysis: 1)  Determine 
whether the intervening change is more favorable to the 
veteran, which may require application of each version of the 
regulations to the facts of the case; 
2)  If the amendment is more favorable, application of that 
provision to rate the disability for the periods from and 
after the effective date of the regulatory change; 

3)  Application of the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  VAOPGCPREC 3-00; See Karnas, supra, 1 
Vet. App. 308, 311 (1991); 38 C.F.R. § 3.114(a) (2002).

In the instant case, the RO provided the veteran notice of 
the revised regulations in the June 2000 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim 
with consideration of the original and revised regulations 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394 (1993).

Prior to October 7, 1996, under the general rating formula 
for chronic bronchitis set forth in the Rating Schedule, a 
noncompensable evaluation is assigned for mild chronic 
bronchitis with a slight cough, no dyspnea, and a few rales 
and a 10 percent evaluation is warranted for moderate chronic 
bronchitis with considerable night or morning cough, slight 
dyspnea on exercise, and scattered bilateral rales.  38 
C.F.R. § 4.97, DC 6600 (1996).  

A 30 percent evaluation is assigned for moderately severe 
chronic bronchitis with persistent cough at intervals through 
the day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction.  Id.  

A 60 percent evaluation is warranted for severe chronic 
bronchitis with severe productive cough and dyspnea on slight 
exertion and pulmonary function tests indicative of severe 
ventilatory impairment.  Id.  A 100 percent evaluation is 
warranted for pronounced chronic bronchitis with copious 
productive cough and dyspnea at rest, pulmonary function 
testing showing a severe degree of chronic airway 
obstruction, with symptoms of associated severe emphysema or 
cyanosis and findings of right sided heart involvement.  Id.

Under the revised regulations, effective October 7, 1996, a 
100 percent rating is assigned when there is evidence of FEV- 
1 less than 40 percent of predicted value, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, DC 6600 (1998).  

A 60 percent evaluation is warranted when there is evidence 
of FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardio respiratory limit).  Id.  A 30 percent rating is 
assigned when there is FEV-1 of 56 to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 
percent predicted.  Id.  A 10 percent rating is assigned when 
there is evidence of FEV-1 of 71 to 80 percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent 
predicted.  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2002).  


Analysis

Preliminary Matter: Duty to Notify and Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claims on appeal, in addition to formal VA 
examinations specifically addressing the nature and etiology 
of the disabilities at issue, thereby precluding a need for 
additional medical file opinion.

More recently, in a July 2001 letter, the RO advised the 
veteran of the VCAA, the evidence necessary to establish the 
benefits he wanted, what had been done on his claim, what 
information or evidence he needed to submit, and what VA 
would do to assist him.  He was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of him 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).

Additionally, in December 2002 the RO issued a supplemental 
statement of the case wherein it furnished the provisions of 
the new law and clearly indicated that it had fully 
considered them and applied to the veteran's claim.

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  For instance, he 
has been afforded the opportunity to present information and 
arguments in favor of his claim, and he has in fact done so 
to include presenting oral testimony.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claim.  In particular, through issuance of the April 1993 
rating decision, August 1993 statement of the case, November 
1994 supplemental statement of the case, June 200 rating 
decision, June 2000 supplemental statement of the case, 
December 2002 rating decision, and December 2002 supplemental 
statement of the case, he has been given notice of the 
requirements for service connection and increased 
evaluations.  As noted above, the RO has notified the veteran 
of the VCAA, with notification resulting in additional 
evidence.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, and the RO readjudicated the issues 
when it issued a supplemental statement of the case in 
December 2002, at which time VCAA was fully considered and 
applied.


Service Connection

Cardiovascular Disease with Mitral Valve Prolapse

Regarding the veteran's claim for service connection for 
cardiovascular disease with mitral valve prolapse, the Board 
notes that a review of the record does not show that the 
veteran currently has these conditions.  
In fact, due to questions raised by previous clinical 
findings, a special examination was requested to determine if 
any cardiovascular disability was present.  As noted by the 
examiner in May 2001, the physical exam, the echocardiogram, 
or EKG failed to show any definite cardiac insufficiency.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  

The Federal Circuit observed that the structure of these 
statutes "provided strong evidence of congressional intent to 
restrict compensation to only presently existing conditions," 
and VA's interpretation of the law requiring a present 
disability for a grant of service connection was consistent 
with the statutory scheme.  Degmetich, 104 F.3d at 1332; and 
see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding 
VA's interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current cardiovascular disease with mitral valve prolapse, 
the claim must be denied.

Inasmuch as the evidence on file does not tend to show that 
the veteran has current heart disease which may be associated 
with service, the Board must conclude that no additional 
development, to include additional medical examination or 
medical opinion, is reasonable based upon the facts of this 
case.  See § 3 of the VCAA (codified as amended at 38 U.S.C. 
§ 5103A(d)); Hickson v. West, 12 Vet. App. 247, 253 
(1999),Pond v. West, 12 Vet. App. 341, 346 (1999).  


Consequently, the Board finds that, in the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for heart disease with mitral valve prolapse, and 
the claim must be denied.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, supra.


Increased Ratings

GERD

The evidence of record reflects that the veteran has had 
intermittent stomach discomfort since separation from 
service.  On the most recent VA examination in May 2001, as 
on earlier examinations in 1996, the veteran was being 
treated with medication for relief of gastrointestinal 
distress.  He was well nourished and developed at the time of 
the these examinations, and it was noted in 2001 that he had 
gained weight in the last 5 years.  

With no objective medical evidence of severe symptoms two or 
three times per year averaging 10 days in duration, or 
continuous moderate manifestations, or dysphasia, material 
weight loss, hematemesis, melena, or anemia, the claim on 
appeal must be denied as the criteria for an evaluation in 
excess of 20 percent are not met.  DC 7305.

In this case, the evidence shows that "staged ratings" as 
contemplated by the CAVC in Fenderson v. West, supra, for 
discrete intervals based on changes in levels of 
symptomatology is not warranted.  The highest evaluation 
warranted at any time during the pendency of the appeal is 
the presently assigned 20 percent evaluation based on chronic 
moderate symptoms.  In the absence of clinical evidence 
demonstrating the criteria required for a 40 percent 
evaluation for GERD, an increased evaluation is not 
warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for bronchitis.  See Gilbert v. Derwinski, supra.

Dysthymia

The Board has evaluated the evidentiary record, and after 
applying the relevant medical evidence to the applicable 
regulatory criteria, finds that the evidence supports a grant 
of an initial increased 30 percent evaluation for the 
veteran's dysthymic disorder.  In reaching this conclusion, 
the Board notes that all of the criteria for assignment of a 
30 percent evaluation have not been met.  

In that regard, the veteran has not been shown to experience 
periods of the inability to perform his occupational tasks, 
but he clearly has been shown to experience a depressed mood, 
with anxiety and chronic sleep impairment, and has indicated 
isolation from others.  

While the veteran may not experience panic attacks or 
suspiciousness, per se, the Board finds that after resolving 
reasonable doubt in the veteran's favor, his symptomatology 
has been shown to be most consistent with the criteria for 
assignment of a 30 percent evaluation for a major depressive 
disorder.

Prior to the effective date of the amended criteria, that is, 
November 7, 1966, the dysthymic disorder more closely 
approximated the definite social and industrial impairment 
thereby warranting a 30 percent evaluation effective from the 
date of the grant of service connection through the effective 
date of the change in the criteria for rating mental 
disorders.  There has been no evidence of considerable social 
and industrial impairment to warrant assignment of the next 
higher evaluation of 50 percent.

At the time of the VA rating examinations in 1996 and 2001, 
the veteran's symptomatology involving depression was found 
to be relatively mild, as reflected by the assigned Axis V 
GAF score of 77 in 2001.  Even so, the examiner noted the 
veteran's tension and depression.  The Board's review of the 
record reflects that the veteran has exhibited such symptoms 
throughout his postservice period.  

The Board recognizes that the actual degree of severity of 
the veteran's service-connected dysthymia may be in question.  
There is, however, sufficient evidence to support a finding 
that the veteran's symptoms meet the criteria for assignment 
of a 30 percent evaluation under DC 9434, effective the date 
of the amended criteria. November 7, 1996.  The veteran's 
symptoms of depression, while they may abate somewhat at 
times, are clearly not transient, and the effects of his 
isolation from others have been documented in the record.  
His symptoms have remained constant throughout the 
postservice period.  Accordingly, the Board finds that the 
evidence supports assignment of a 30 percent evaluation for 
dysthymic disorder.  To that extent, the veteran's appeal is 
granted.

The Board also finds, however, that the preponderance of the 
evidence is against assignment of a disability evaluation in 
excess of 30 percent for the veteran's dysthymia on and after 
November 7, 1996.  He has not been shown to manifest 
symptomatology suggestive of consistently reduced reliability 
or productivity due to flat affect, circumlocutory, or 
circumstantial speech, and he has not been shown to 
experience panic attacks or difficulty in understanding 
complex commands or ideas.  

The veteran has experienced some disturbances in motivation 
and mood, and to the extent that he may have experienced 
occupational or social impairment due to such symptoms, his 
objectively demonstrated degree of functional impairment is 
properly reflected in the criteria for assignment of a 30 
percent evaluation at this time.  Accordingly, assignment of 
a 30 percent evaluation for dysthymia is granted.
The Board finds no basis for assignment of staged ratings, 
rather the 30 percent evaluation under the previous and 
amended criteria for the appeal period in question is 
appropriate.


Bronchitis

A clear preponderance of the evidence of record, from the 
initial award of service connection for a respiratory 
condition, effective from service separation in August 1992, 
through present, is against an evaluation in excess of 10 
percent under the criteria in effect prior to or subsequent 
to October 1996.  

As summarized earlier, the veteran has undergone numerous 
exams and PFT studies in 1994, 1996, and 2003.  The veteran 
is not shown to manifest a "chronic" bronchitis of a moderate 
nature with considerable night or morning cough or dyspnea on 
exercise with scattered bilateral rales sufficient to warrant 
a 10 percent evaluation in criteria in effect prior to 
October 1996, nor is he shown to have elevated pulmonary 
function studies sufficient to warrant a 10 percent 
evaluation in accordance with more recently adopted criteria.

In this case, the evidence shows that "staged ratings" as 
contemplated by the CAVC in Fenderson v. West, supra, for 
discrete intervals based on changes in levels of 
symptomatology is not warranted. The highest evaluation 
warranted at any time during the pendency of the appeal is 
the presently assigned disability rating.  In the absence of 
clinical evidence demonstrating the criteria required for a 
higher disability rating, an increased evaluation is not 
warranted.  


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for bronchitis.  See Gilbert v. Derwinski, supra.


Final Considerations

Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations, but did not grant increased 
evaluations on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which increased 
compensation benefits are sought on appeal.  In this regard, 
the disabilities at issue have not been shown to markedly 
interfere with employment, nor have they required frequent 
inpatient care.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to service connection for cardiovascular disease 
with mitral valve prolapse is denied.  

Entitlement to an initial rating in excess of 20 percent for 
GERD is denied.  

Entitlement to an initial rating in excess of 30 percent for 
dysthymic disorder is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for 
bronchitis is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



